DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because of the following informalities:  
Claim 1 recites the limitation “the fluid movement rotating device,” this limitation should be recited in the same manner as previously recited such that it should read “the fluid movement recycling device.”
Claim 4 recites the limitation “the fluid moving recycling device,” this limitation should be recite din the same manner as previously recited in claim 1 such that it should read “the fluid movement recycling device.”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites the limitation “wherein the waterwheel takes up between 10 and 60% of the volume through which the water flows.” This limitation considered indefinite as it is unclear to what the ratio of the waterwheel size is being compared to. The recited range of 10 – 60% of a volume through which the water flows has not been clearly defined such that the size ratio can not be applied in a meaningful way to the waterwheel. The “volume through which the water flows” can be interpreted in many ways, each interpretation changing the claimed ratio and thus the size of the waterwheel (i.e. the “path of fluid flow” encompasses all of the pumped volume of the fluid of claim 1). It is additionally noted that “the water” recited in claim 6 lacks antecedent basis as the “flowing fluids” have not been positively recited as being water, although such an arrangement is implied through the “water pump” recitation of claim 2. Appropriate correction is required.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, and 4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 4,345,160, “Smith.”
Regarding Claim 1: Smith discloses a system of recycling power from flowing fluids (Figures 1 – 4A), comprising: a fluid pump (20), driven from a power source (45) to create a flow of fluids (The pump is shown creating a flow of fluid from the collection tank 16 to the discharge nozzle 14); a fluid movement recycling device (B), located in the path of the fluid flow (As shown in at least Figures 1 and 2), such that the fluid flowing causes the fluid movement recycling device to rotate (Column 2, Line 25, “a plurality of fin elements 10 for turning the waterwheel responsive to a discharge of water against the fin elements”); a DC motor (22, 48), receiving the rotation from the fluid movement rotating device, and producing an output of DC power (Column 3, Line 38, “it will be noted that the power source 46 may be connected to the output terminal E of generator 22 which includes a conventional AC to DC converter 48 to convert the output of the generator to direct current whereby the electrical output of the waterwheel may be used to recharge the DC power source 46;” The generator 22 is recited as including a AC/DC converter such that the output of the combination is DC power, a broadest reasonable interpretation of the instant limitation “DC motor” reads over the disclosed element recited as a combined generator/converter unit); and a battery (46), receiving and being charged by the DC power, wherein an output of the battery is used to drive the fluid pump (As shown in at least Figures 4 and 4A through the use of selectable switch S1; Column 3, Line 35).
Regarding Claim 2: Smith discloses the system as in claim 1; Smith further discloses wherein the fluid pump is a water pump (Column 2, Line 46, “pump means 20 delivers water from the collection tank 16 to the water discharge nozzle 14”).
Regarding Claim 4: Smith discloses the system as in claim 1; Smith further discloses wherein the fluid moving recycling device includes propellers (10) which move based on the flow of fluid (Column 2, Line 25, “a plurality of fin elements 10 for turning the waterwheel responsive to a discharge of water against the fin elements”). It is noted that the term “propeller” has been interpreted using its broadest reasonable interpretation such that the fin elements of the disclosed apparatus read over the claim.

Claims 1 and 3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2014/0203567, “Lemus.”
Regarding Claim 1: Lemus discloses a system of recycling power from flowing fluids (Figures 1 – 15), comprising: a fluid pump (50), driven from a power source (40, 20, 26, 24) to create a flow of fluids ([0044], “the compressor 50 draws in atmospheric air, pressurizes it to approximately 30 psi and then directs the pressurized air to the pressurizing tank 52 flowing at approximately 7 to 10 cfm”); a fluid movement recycling device (54, 58, 30), located in the path of the fluid flow ([0045], “tank 52 outputs a continuous stream of pressurized air to the air-driven hydraulic power unit 54”), such that the fluid flowing causes the fluid movement recycling device to rotate ([0045], “second hydraulic motor 56, which may be of the type commonly available from Haldex, with headquarters in Stockholm, Sweden, is operatively connected to charging alternator 30 to drive the charging alternator 30 so that it may supply, as controlled by battery controller 38, electrical power to the batteries 34 to charge those batteries 34 not being utilized by the first power inverter 40 to provide power to electric motor 20”); a DC motor (30), receiving the rotation from the fluid movement rotating device, and producing an output of DC power ([0053], “DC electricity produced by the charging alternator 30 can be directed to a battery storage system 124”); and a battery (34), receiving and being charged by the DC power (As shown in Figure 4; [0043]), wherein an output of the battery is used to drive the fluid pump (As shown in Figure 4; [0039], “the electric motor 20 is powered by a plurality of batteries 34”).
Regarding Claim 3: Lemus discloses the system as in claim 1; Lemus further discloses wherein the fluid pump (50) is an air pump ([0044], “air compressor 50 of the air pressurized hydraulic system 28 is operatively connected to the shaft 46 of the first hydraulic motor 24 to compress air. In one embodiment, the compressor 50 draws in atmospheric air, pressurizes it to approximately 30 psi and then directs the pressurized air to the pressurizing tank 52”).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over US 4,345,160, “Smith,” in view of US 6,606,857, “Simonds.”
Regarding Claim 5: Smith discloses the system as in claim 5; Smith further discloses wherein the fluid movement recycling device comprises a waterwheel (B), located in a chamber (A) (Column 3, Line 24, “a housing enclosure A and a waterwheel B carried within the housing enclosure”), and producing rotational motion (Column 2, Line 25, “a plurality of fin elements 10 for turning the waterwheel responsive to a discharge of water against the fin elements”), where the DC motor is located outside the chamber (As shown in at least Figures 1, 2, and 3); however, Smith is silent as to the details of the coupling between the output shaft F of the waterwheel and the input shaft 23 of the generator 22 (Column 3, Lines 19 – 32) such that it does not explicitly disclose wherein the waterwheel is coupled via a watertight connection to the DC motor.
Simonds teaches an arrangement between a shaft (52) and a generator (128) such that the connection is made in a watertight manner (Column 4, Line 50, “generator (128) is preferably coupled to the drive shaft (52) via a watertight bushing (130), such as those well known in the art”).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have incorporated the watertight busing arrangement as taught by Simonds into the mechanical coupling arrangement disclosed by Smith with the predicted results that the water can be contained within the housing and prevented from exiting the housing and damaging electronic elements. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2014/0130485 – Compressed air engine
US 8,127,542 – Portable hydroelectric generating system
US 8,008,796 – Power generating system
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN DOYLE whose telephone number is (571)270-5821. The examiner can normally be reached Monday - Friday, 0900 - 1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on 571-272-7118. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BENJAMIN DOYLE/Examiner, Art Unit 3746                                                                                                                                                                                                        
/KENNETH J HANSEN/Primary Examiner, Art Unit 3746